DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.   Group 1, claims 1, 3-6, 15-17, 19-23, drawn to a speed-adaptor drive.
II.  Group 2, claims 7, 11-13, and 24, drawn to a speed-adaptor drive.
III. Group 3, claims 10 and 25, drawn to a speed-adaptor drive.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the common technical features of a speed-adapter drive to be inserted in a fixed frame and comprising: a sun element; and at least three planet elements provided around the sun element and in rolling contact therewith for orbiting, and confined within the fixed frame to guide the orbiting, thus providing a fixed gear ratio for the speed-adapter drive, and in rolling contact with an inner surface of the fixed frame, wherein the at least three planet elements are in rolling contact with the sun element, the sun element and the planet elements having a smooth surface such that all rolling contacts are friction contacts or traction contacts and are toothless, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Watanabe, U.S. Patent Application Publication 2015/0167821.  
Watanabe discloses a speed-adapter drive to be inserted in a fixed frame and comprising:
- a sun element (11, fig. 1);
- at least three planet elements provided around the sun element and in rolling contact therewith for orbiting (13, fig. 2), and confined within the fixed frame to guide the orbiting, thus providing a fixed gear ratio for the speed-adapter drive (e.g., see fig. 1), and in rolling contact with an inner surface of the fixed frame (12, fig. 1), wherein the at least three planet elements are in rolling contact with the sun element, the sun element and the planet elements having a smooth surface such that all rolling contacts are friction contacts or traction contacts and are toothless (e.g., see figs. 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619